Per Curiam.

The carriage was put into the hands of the defendant below, to pay debts due to him and the plaintiff below, and the only question is, whether the defendant is not, upon this testimony, to be considered as having elected to become the purchaser, and so liable to pay the demand due to the plaintiff. He had the possession bf the carriage upwards of a year, during which time he had it repaired on his own account, and used it during that period as his own, the plaintiff below having refused to concur in repairing it. It is true, that he twice offered to sell it, but such offers may have been collusive. He ought to have sold it at auction, if he could not have disposed of it by private sale. If he could keep the possession of the carriage, for a year, he might for two years, and the plaintiff below might never get his money. The defendant below bad a reasonable time to sell it, and not having done so, after being In possession upwards of a year, the Justice did right to *226consider him as the purchaser himself, and there is no complaint but that it was of sufficient value to pay both debts.
Judgment affirmed.